DETAILED CORRESPONDENCE
Acknowledgements
This Office action is in response to Applicants' filing, on 09 November 2020, of a Request for Continued Examination. 
Claims 1, 3, 5-6, 8-10, 12, 14-15, 17-20, 24 and 27-31 are pending ("Pending Claims"). 
Claims 1, 3, 5-6, 8-10, 12, 14-15, 17-20, 24 and 27-31 are examined ("Examined Claims").

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is in response to Applicant’s filing, on 09 November 2020, of a Request for Continued Examination.  Amendments to claims 1, 3, 5, 6, 8-10, 12, 14, 15, 17-20, 24 and 27-29 have been entered and have been carefully considered. Claims 30 and 31 are new. Claims 1, 3, 5-6, 8-10, 12, 14-15, 17-20, 24 and 27-31 are pending and are considered below.

Claim Rejections - 35 USC § 103
Applicant argues that with regards to the rejection of independent claims 1, 8, and 15, under 35 USC § 103 as being unpatentable over Igoe US 8,635,087 in view of Baum US 2012/0226562, the cited references do not teach or suggest “requesting, from a user device based on the redeemable value and a user preference, access to at least a portion of a user data associated with the user device in exchange for redemption of the offer, wherein the user preference indicates at least one of: a type of the user data or an amount of the user data.” 
Claim 1, as amended, recites “requesting, from a user device based on the redeemable value and a user preference, access to at least a portion of user data associated with the user device in 
Applicant respectfully requests that the rejections under 35 U.S.C. §103 for claims 1, 8 and 15, as well as the respective dependent claims, be withdrawn and the claims allowed.
Applicant’s amendments have been entered and the argument with respect to independent claims 1, 8, and 15 is persuasive. The rejection of claims 1, 3, 5-6, 8-10, 12, 14-15, 17-20, 24 and 27-29 under 35 USC §103 has been withdrawn.

Allowable Subject Matter
Claims 1, 3, 5-6, 8-10, 12, 14-15, 17-20, 24 and 27-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
 35 USC 101
The Office finds that Applicant’s independent claims 1, 8 and 15 comply with 35 U.S.C. 101 in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Claims 1, 8 and 15 are directed to a process, which would pass Step 1 of the two-step analysis for 101 eligibility.
Further, under Step 2A of the analysis the Office did not find that the claims recited an abstract idea, law of nature, or natural phenomenon. The claims do not recite any of the judicial exceptions enumerated in the 2019 PEG. For instance, the claims do not recite a mental process because the claims, 
35 USC 103
With regard to independent claims 1, the cited prior art of record, Igoe (US 8,635,087 ) and Baum (US 2012/0226562) do not teach at least, individually or in combination, the limitation of:
requesting, from a user device based on the redeemable value and a user preference, access to at least a portion of a user data associated with the user device in exchange for redemption of the offer, wherein the user preference indicates at least one of: a type of the user data or an amount of the user data;
Regarding independent claim 8, the cited prior art of record, Igoe and Baum do not teach at least, individually or in combination, the limitation of:
sending, to the user device, based on the redeemable value and a user preference, the request to access the user data, wherein the user preference indicates at least one of: a type of the user data or an amount of the user data
Regarding independent claim 15, the cited prior art of record, Igoe and Baum do not teach at least, individually or in combination the limitation of:
sending, to a content delivery device, based on a user preference associated with one or more user devices, a request for access to user data associated with usage of a content delivery service by the one or more user devices
wherein the user preference indicates at least one of: a type of the user data or an amount of the user data

These unique features of sending to a user device, or a content delivery device, requests to access user data based on the redeemable value and type of the user data or an amount of the user data, renders the claims allowable. Dependent claims 3, 5-6, 9-10, 12, 14, 17-20, 24 and 27-31 are also allowable based on a rationale similar to the independent claim from which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682